Broadway Coffeehouse,




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 7, 2014

                                    No. 04-14-00734-CV

              Sandra SAKS, Lee Nick McFadin, III and Margaret Landen Saks,
                                     Appellants

                                              v.

                          BROADWAY COFFEEHOUSE, LLC,
                                   Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-17001
                           Honorable Larry Noll, Judge Presiding


                                       ORDER
       Appellants’ motion to suspend the trial court’s judgment and to decrease the amount of
the supersedeas bond ordered by the trial court is DENIED.



                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court